Citation Nr: 1101738	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-33 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of private medical services 
provided at Lee Memorial Hospital from May 6, 2008, to May 9, 
2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active duty service from January 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 decision of the Bay Pines VA Medical Center 
(VAMC) which denied entitlement to payment for unauthorized 
private medical services provided to the Veteran at Lee Memorial 
Hospital from May 6, 2008 to May 9, 2008.  In April 2010, the 
Veteran testified at a Travel Board hearing at the VA Regional 
Office (RO) in St. Petersburg, Florida, before the undersigned 
Veterans Law Judge.

 Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The record reflects that the Veteran was treated at Lee Memorial 
Hospital from May 2, 2008 through May 9, 2008, after being 
injured in a motorcycle accident on May 2, 2008 as an unhelmeted 
operator.  A claim was made to VA for payment of the cost of 
private medical services provided to the Veteran at Lee Memorial 
Hospital on those dates.  VA made a determination that the 
Veteran reached the point of stabilization on May 5, 2008, and 
thereafter only authorized reimbursement/payment for private 
medical services rendered to the Veteran from May 2, 2008 through 
May 5, 2008.  The Veteran contends he should also be entitled to 
reimbursement/payment for medical services rendered from May 6, 
2008 through May 9, 2008.  He claims that he could not be 
released or transferred from Lee Memorial Hospital until May 9, 
2008, because his chest tube was still in place and he was not 
allowed to move out of bed.  

This matter came before the Board, and in July 2010, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).  Received in October 2010, was the 
requested medical opinion from a VA physician.  By letter dated 
in October 2010, the Veteran was advised of the opinion and given 
60 days to review the opinion and send any additional evidence he 
wished to submit.  Received from him in November 2010 was a 
medical opinion response form on which he indicated he was 
submitting argument and/or evidence, and he wanted his case 
remanded for review of this new evidence, which includes a 
handwritten statement from him as well as a letter from a VA 
Community Home Health Nurse Coordinator, who arranged home health 
for the Veteran in May 2008.  Based on the Veteran's request, and 
in order to afford due process to him, these documents must be 
remanded to the agency of original jurisdiction (AOJ) for 
consideration.  

Accordingly, the case is REMANDED for the following action:

1. Determine whether additional development is necessary in 
this matter, in light of the evidence submitted by the 
Veteran in November 2010, to specifically include the 
letter from the VA Community Home Health Nurse Coordinator.  
Complete any additional development deemed necessary.

2. Thereafter, readjudicate the appeal.  If any benefit 
sought on appeal is not granted to the Veteran's 
satisfaction, he and his representative should be provided 
with a Supplemental Statement of the Case (SSOC) which 
addresses all evidence submitted, and be afforded the 
appropriate opportunity to respond thereto.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

